Lewis, J.,
dissenting: I respectfully dissent from the majority opinion. The majority opinion affirms the decision of the trial court to suppress evidence obtained by the police as a result of the stop and detention of the defendant. The suppression had the effect of *985making it impossible for the State to convict the defendant for driving under the influence, even though he failed his Intoxilyzer breath test and his field sobriety tests. The majority opinion affirms the trial court’s decision that an anonymous tip that tire defendant was driving “recklessly” was not sufficient to permit the police officer to stop the defendant’s vehicle and that the stop was not truly a safety stop.
I disagree. I believe the decision of this court in State v. Tucker, 19 Kan. App. 2d 920, 878 P.2d 885 (1994), is controlling and that the trial court should be reversed on the basis of Tucker and the matter remanded for trial on the charges against the defendant.
I see no need in going over the facts or details set forth in Tucker. That opinion appears at the citation above, and I incorporate all relevant portions of that opinion into this dissent.
The facts in this case indicate there was an anonymous tip of a “reckless” driver in a black Dodge pickup with Oklahoma license plates traveling northbound from the county line on Highway 169. A Johnson County sheriffs deputy was close to that area, responded to the dispatch, and waited for the Dodge pickup. After approximately 8 minutes, a black Dodge pickup with Oklahoma license plates passed by the deputy, and the deputy stopped tire vehicle. The deputy admits he did not observe any reckless driving by the defendant prior to the stop.
The fact remains, however, that the anonymous tip indicated that the defendant was driving “recklessly.” K.S.A. 8-1566(a) defines reckless driving as: “Any person who drives any vehicle in unllful or wanton disregard for the safety of persons or property is guilty of reckless driving.” (Emphasis added.) I suggest that an individual who has been observed driving a vehicle on one of our highways in willful or wanton disregard for the safety of others represents a serious threat to others using that highway. I believe the threat here is at least as great as that set forth in Tucker. In Syllabus 6 of that decision, we said: “In evaluating whether an anonymous tip has provided a sufficient basis for a safety or investigatory stop of a motor vehicle by police, the greater and more immediate the risk to the public revealed by such a tip, the less important is the corroboration and reliability of the tip.”
*986I consider someone who is driving his or her vehicle in wanton or willful disregard for the safety of persons or property to be an immediate risk to the public.
In Syl. ¶ 8 of Tucker, we said: “An anonymous tip may justify the stop of a motor vehicle by police where the tip reveals an immediate and clear danger to the public.”
I suggest rather strongly that a tip that an individual is driving his or her vehicle in willful or wanton disregard for the safety of others constitutes an immediate and clear danger to the public.
In Syl. ¶ 7 of Tucker, we set forth the facts under which an anonymous tip would be sufficient. I believe the facts of this case fit within that syllabus and the Tucker decision. The police, having been notified that someone is driving recklessly, have an immediate duty to stop that vehicle in an effort to protect others using public highways.
The majority opinion has allowed a drunken driver to escape punishment on the basis of what I consider to be a total technicality. This is not a robbery or theft or rape case; it is a case involving a moving motor vehicle on the highways of this state. To say that an anonymous tip does not give an officer probable cause for the stopping of the vehicle described in the tip places all of us at risk of harm or even loss of life from those driving recklessly or in a drunken state.
I feel very strongly that we should not permit individuals who drive in this matter to escape punishment because we do not consider the information which led to his or her arrest to have been “rehable.” If, as we pointed out in Tucker, we are going to wait around for the police to determine whether the tip is reliable, we subject others using the roads in a lawful manner to injury or death from a driver who could be and should be stopped immediately.
Let us imagine the public reaction if the officer had ignored the tip because it was anonymous and the defendant had killed an innocent user of the road. The police cannot do their jobs if we do not adapt our laws to the circumstances presented. There would be a slight delay to the driver if the tip was wrong. If the tip was accurate and ignored, someone might die or be seriously injured. Death or serious injury is a final and irrevocable intrusion on the *987public’s freedom of travel. A stop based on an anonymous tip is a very slight intrusion on that right of the driver.
I would reverse the trial court, admit the evidence, and remand the matter for trial.